Exhibit 10.1

ACADIA PHARMACEUTICALS INC.

EXECUTIVE EMPLOYMENT TRANSITION AGREEMENT

This Executive Employment Transition Agreement (“Transition Agreement”),
replaces and supersedes the employment letter agreement of December 21, 1998
(the “Employment Agreement”) and all other employment or employment-related
agreements or commitments entered into prior to the Effective Date of this
Transition Agreement (collectively, with the Employment Agreement, the “Prior
Agreements”), by and among ACADIA Pharmaceuticals Inc., a Delaware corporation,
(the “Company”), and Uli Hacksell, Ph.D. (the “Executive”). This Transition
Agreement shall become effective on the “Effective Date” specified in Section 7
below.

RECITALS

WHEREAS, the Company and the Executive have previously entered into the Prior
Agreements and the Executive has provided extensive and substantial service
thereunder;

WHEREAS, the Company and the Executive desire to provide continuity and
efficiency in connection with Executive’s resignation as Chief Executive Officer
and President of the Company and provide for post-employment consulting by the
Executive; and

WHEREAS, the Company and the Executive desire to supersede and replace the Prior
Agreements with this Transition Agreement.

TRANSITION AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

1. RESIGNATION AS EMPLOYEE. The Executive has resigned as an officer, employee
and member of the Board of Directors of the Company effective March 11, 2015
(the “Resignation Date”) and the Company hereby accepts such resignation.
Executive agrees to resign from the Boards of Directors of the Company’s
subsidiaries, ACADIA Pharmaceuticals A/S and ACADIA Pharmaceuticals GmbH, when
requested by the Company and to complete any required documents related thereto
or necessary to effect such resignations.

2. CONSULTING. Subject to earlier termination as noted below, the Executive
shall serve as a consultant to the Company through September 12, 2016 (the
“Consulting Term”), providing services consistent with his expertise and
experience, at the request of the Company’s Board or Chief Executive Officer.
For purposes of the vesting of any options to purchase the Company’s common
stock granted to the Executive prior to the Resignation Date, the Company agrees
that provided this Transition Agreement becomes effective as specified in
Section 7 hereof, the Executive’s continuous service shall not be deemed
interrupted for so long as the Executive remains a consultant pursuant to this
Transition Agreement.

 

1



--------------------------------------------------------------------------------

2.1 Independent Contractor Relationship. Executive’s relationship with the
Company during the Consulting Term will be that of an independent contractor and
nothing in this Agreement should be construed to create a partnership, joint
venture, or employer-employee relationship. Executive is not the agent of the
Company and is not authorized to make any representation, contract, or
commitment on behalf of the Company. Executive will not be entitled to any of
the fringe benefits that the Company makes available exclusively to its
employees, such as group insurance, profit-sharing, or retirement benefits.
Executive will be solely responsible for all tax returns and payments required
to be filed with or made to any federal, state, or local tax authority with
respect to Executive’s performance of services and receipt of fees under this
Agreement. The Company will regularly report amounts paid to Executive by filing
Form 1099-MISC or other appropriate form with the Internal Revenue Service as
required by law. Because Executive is an independent contractor, the Company
will not withhold or make payments for social security, make unemployment
insurance or disability insurance contributions, or obtain worker’s compensation
insurance on Executive’s behalf. Executive accepts exclusive liability for
complying with all applicable state and federal laws governing self-employed
individuals, including obligations such as payment of taxes, social security,
disability, and other contributions based on fees paid to Executive, his/her
agents, or employees under this Agreement, and agrees to indemnify and defend
the Company against any and all such taxes or contributions, including penalties
and interest.

2.2 Trade Secrets; Intellectual Property Rights.

2.2.1 Proprietary Information. Executive agrees during the Consulting Term and
thereafter that Executive will take all steps necessary to hold the Company’s
Proprietary Information in trust and confidence, will not use Proprietary
Information in any manner or for any purpose not expressly set forth in this
Agreement, and will not disclose any such Proprietary Information to any third
party without first obtaining the Company’s express written consent on a
case-by-case basis. By way of illustration but not limitation, “Proprietary
Information” includes (a) tangible and intangible information relating to
compounds, biological materials, cell lines, samples of assay components, media
and/or cell lines and procedures and formulations for producing any such assay
components, media and/or cell lines, formulations, products, ideas, processes,
know-how, inventions, developments, designs, techniques, formulas, works of
authorship, methods, developmental or experimental work, clinical data, test
data, improvements, discoveries and trade secrets (hereinafter collectively
referred to as “Inventions”); and (b) plans for research, development and new
products, marketing and selling information, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers, and (c) information regarding the compensation of employees or other
consultants of the Company. In addition, and notwithstanding any other provision
of this Agreement to the contrary, the Company’s “Work Product” (defined below)
shall constitute Proprietary Information. Notwithstanding the other provisions
of this Agreement, nothing received by Executive will be considered to be
Proprietary Information if Executive can demonstrate by clear and convincing
evidence that: (1) it has been published or is otherwise readily available to
the public other than by a breach of this Agreement; (2) it has been rightfully
received by Executive from a third party without restrictions; (3) it has been
independently developed for Executive by personnel or agents having no access to
the Company’s Proprietary Information; or (4) it was known to Executive prior to
its

 

2



--------------------------------------------------------------------------------

first receipt from the Company, except in the case of Work Product, which shall
not be subject to the exception in this clause (4).

2.2.2 Third Party Information. Executive understands that the Company has
received and will in the future receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and use it
only for certain limited purposes. Executive agrees to hold Third Party
Information in confidence and not to disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or to use, except in connection with Executive’s work for the
Company, Third Party Information unless expressly authorized in writing by an
executive officer of the Company. Executive agrees not to disclose to the
Company, or bring onto the Company’s premises, or induce the Company to use any
confidential information that belongs to anyone other than the Company or
Executive.

2.2.3 Disclosure of Work Product. As used in this Transition Agreement, the term
“Work Product” means any Invention, whether or not patentable, and all related
know-how, designs, trademarks, formulae, processes, manufacturing techniques,
trade secrets, ideas, artwork, software or other copyrightable or patentable
works. Executive agrees to disclose promptly in writing to the Company, or any
person designated by the Company, all Work Product which is solely or jointly
conceived, made, reduced to practice, or learned by Executive in the course of
any Services performed for the Company (“Work Product”).

2.2.4 Assignment of Company Work Product. Executive irrevocably assigns to the
Company all right, title, and interest worldwide in and to Work Product and all
applicable intellectual property rights related to Work Product, including
without limitation, copyrights, trademarks, trade secrets, patents, moral
rights, contract, and licensing rights (the “Proprietary Rights”). Executive
retains no rights to use Work Product and agrees not to challenge the validity
of the Company’s ownership in Work Product.

2.2.5 Waiver of Assignment of Other Rights. If Executive has any rights to Work
Product that cannot be assigned to the Company, Executive unconditionally and
irrevocably waives the enforcement of such rights and all claims and causes of
action of any kind against the Company with respect to such rights. Executive
agrees, at the Company’s request and expense, to consent to and join in any
action to enforce such rights. If Executive has any right to Work Product that
cannot be assigned to the Company or waived by Executive, Executive
unconditionally and irrevocably grants to the Company during the term of such
rights, an exclusive, irrevocable, perpetual, worldwide, fully paid and
royalty-free license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, create derivative works of, distribute, publicly
perform and publicly display by all means now known or later developed, such
rights.

2.2.6 Assistance. Executive agrees to cooperate with the Company or its
designee(s), both during and after the term of this Transition Agreement, in the
procurement and maintenance of the Company’s rights in Work Product, and to
execute, when requested, any

 

3



--------------------------------------------------------------------------------

other documents deemed necessary by the Company to carry out the purpose of this
Transition Agreement.

2.2.7 Enforcement of Proprietary Rights. Executive will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to the Company Work Product in any and all
countries. To that end Executive will execute, verify, and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining, and enforcing such Proprietary Rights and
the assignment thereof. In addition, Executive will execute, verify, and deliver
assignments of such Proprietary Rights to the Company or its designee.
Executive’s obligation to assist the Company with respect to Proprietary Rights
relating to such Work Product in any and all countries shall continue beyond the
termination of this Transition Agreement, but the Company shall compensate
Executive at a reasonable rate after such termination for the time actually
spent by Executive at the Company’s request on such assistance.

2.2.8 Execution of Documents. In the event the Company is unable for any reason,
after reasonable effort, to secure Executive’s signature on any document needed
in connection with the actions specified in the preceding Sections 2.2.6 and
2.2.7, Executive hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Executive’s agent and attorney in fact,
which appointment is coupled with an interest, to act for and in his behalf to
execute, verify, and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by Executive. Executive hereby waives and
quitclaims to the Company any and all claims, of any nature whatsoever, which
Executive now or may hereafter have for infringement of any Proprietary Rights
assigned hereunder to the Company.

2.3 Consulting Representations and Warranties. Executive hereby represents and
warrants that (a) Work Product will be an original work of Executive;
(b) neither Work Product nor any element thereof will be subject to any
restrictions or to any mortgages, liens, pledges, security interests,
encumbrances, or encroachments; (c) Executive will not grant, directly or
indirectly, any rights or interest whatsoever in Work Product to third parties;
and (d) Executive has full right and power to enter into and perform this
Transition Agreement without the consent of any third party.

2.4 Termination of Consulting Relationship.

2.4.1. Termination by the Company. The Company may terminate the consulting
relationship prior to the expiration of the Consulting Term immediately upon its
good faith determination that Executive has materially breached Section 2.2 or
2.3, above, which breach is not cured by Executive to the reasonable
satisfaction of the Company within 30 days following the Company’s issuance of
written notice to Executive of such determination.

2.4.2 Termination by Executive. Executive may terminate the consulting
relationship at any time upon 30 days prior written notice to the Company.

 

4



--------------------------------------------------------------------------------

2.4.3. Return of Company Property. Upon termination of the consulting period or
earlier as requested by the Company, Executive will deliver to the Company any
and all drawings, notes, memoranda, specifications, devices, formulas, and
documents, together with all copies thereof, and any other material containing
or disclosing any Work Product, Third Party Information, or Proprietary
Information of the Company. Executive shall be entitled to retain Company-owned
computers, phones, and iPad; provided that the Company shall have the right to
remove Company information from such devices.

3. TRANSITION BENEFITS. Even though the Executive’s employment has terminated as
of March 11, 2015, the Executive will be paid through March 15, 2015 under the
Company’s payroll. Provided that this Transition Agreement becomes effective as
specified in Section 7 hereof, the Company shall pay to the Executive the
following: 1) a separation benefit and consulting payment in the form of monthly
payments of $32,222.22, less required deductions and withholdings, for a period
of eighteen (18) months following the Resignation Date (the “Severance Period”);
and 2) a supplemental transition payment in the gross amount of thirty-six
thousand dollars ($36,000), less any required deductions, payable within ten
(10) days of the Effective Date of this Transition Agreement. Executive shall
not be entitled to any further payment or benefit from the Company except as
specifically provided herein.

4. NON-COMPETITION/NON-SOLICITATION. During the time the Executive performs
services or receives any compensation or benefits pursuant to this Transition
Agreement the Executive i) will not request, induce or advise any vendors,
existing or potential corporate partners or investors, and/or customers of the
Company to withdraw, curtail, limit, reduce, or cancel their business or
business relationship(s) with the Company; and ii) will not induce or attempt to
induce, or assist any other person or entity to (including without limitation by
providing such person or entity any information regarding the Company’s business
or employees) induce or attempt to induce such employees, consultants,
contractors or representatives of the Company (or those of any of its
subsidiaries) to stop working for, contracting with or representing the Company
or any of its subsidiaries, or to work for, contract with or represent any of
the Company’s (or its subsidiaries’) competitors.

5. RELEASE. In exchange for the consideration provided to the Executive by this
Transition Agreement that the Executive is not otherwise entitled to receive,
the Executive hereby generally and completely releases the Company and its past
and present directors, officers, employees, shareholders, members, partners,
agents, attorneys, predecessors, successors, parent and subsidiary entities,
insurers, affiliates, and assigns from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to the Executive signing
this Transition Agreement. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to the Executive’s
employment with the Company or the separation of that employment; (2) all claims
related to the Executive’s compensation or benefits from the Company, including,
but not limited to, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock options, or any other
interests in the Company; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including, but not limited to, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all

 

5



--------------------------------------------------------------------------------

federal, state, and local statutory claims, including, but not limited to,
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), the California Labor Code, and
the California Fair Employment and Housing Act (collectively, the “Released
Claims”). Notwithstanding the foregoing, the following are not included in the
Released Claims: (a) any rights or claims for indemnification the Executive may
have pursuant to any written indemnification Transition Agreement with the
Company to which the Executive is a party, the charter, bylaws, or operating
Transition Agreements of the Company, or under applicable law; (b) any rights
that are not waivable as a matter of law; or (c) any claims arising from the
breach of this Transition Agreement (the “Excluded Claims”). The Executive
hereby represents and warrants that, other than the Excluded Claims, the
Executive is not aware of any claims the Executive has or might have against any
of the Released Parties that are not included in the Released Claims.

6. SECTION 1542 WAIVER. In granting the release herein, the Executive hereby
acknowledges that the Executive has read and understands Section 1542 of the
California Civil Code: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” The Executive hereby expressly
waives and relinquishes all rights and benefits under that section and any law
of any jurisdiction of similar effect with respect to the Executive’s release of
claims hereby.

7. ADEA WAIVER. The Executive hereby knowingly and voluntarily waives and
releases any rights the Executive may have under the ADEA (defined above). The
Executive also acknowledges that the consideration given for the Executive’s
releases in this Transition Agreement is in addition to anything of value to
which the Executive was already entitled. The Executive is advised by this
writing that: (a) the Executive’s waiver and release does not apply to any
claims that may arise after the Executive signs this Transition Agreement;
(b) the Executive should consult with an attorney prior to executing this
release; (c) the Executive has twenty-one (21) days within which to consider
this release (although the Executive may choose to voluntarily execute this
release earlier); (d) the Executive has seven (7) days following the execution
of this release to revoke this Transition Agreement; and (e) this Transition
Agreement will not be effective until the eighth day after the Executive signs
this Transition Agreement, provided that the Executive has not earlier revoked
this Transition Agreement (the “Effective Date”). The Executive will not be
entitled to receive any of the benefits specified by this Transition Agreement
unless and until it becomes effective.

8. ENTIRE AGREEMENT. This Transition Agreement constitutes the complete, final
and exclusive embodiment of the entire agreement between the Executive and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Transition Agreement may not be modified or amended except
in a writing signed by both the Executive and the Chairman of the Board of
Directors of the Company. The failure to enforce any breach of this Transition
Agreement shall

 

6



--------------------------------------------------------------------------------

not be deemed to be a waiver of any other or subsequent breach. For purposes of
construing this Transition Agreement, any ambiguities shall not be construed
against either party as the drafter.

9. SUCCESSORS AND ASSIGNS. This Transition Agreement shall bind the heirs,
personal representatives, successors, assigns, executors, and administrators of
each party, and inure to the benefit of each party, its agents, directors,
officers, employees, servants, heirs, successors and assigns.

10. APPLICABLE LAW. This Transition Agreement shall be deemed to have been
entered into and shall be construed and enforced in accordance with the laws of
the State of California as applied to contracts made and to be performed
entirely within California.

11. SEVERABILITY. If a court or arbitrator of competent jurisdiction determines
that any term or provision of this Transition Agreement is invalid or
unenforceable, in whole or in part, the remaining terms and provisions hereof
shall be unimpaired. Such court or arbitrator will have the authority to modify
or replace the invalid or unenforceable term or provision with a valid and
enforceable term or provision that most accurately represents the parties’
intention with respect to the invalid or unenforceable term or provision.

12. COUNTERPARTS. This Transition Agreement may be executed in two counterparts,
each of which shall be deemed an original, all of which together shall
constitute one and the same instrument.

13. SECTION HEADINGS. The section and paragraph headings contained in this
Transition Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Transition Agreement.

14. PHOTOCOPIES. A photocopy of this executed Transition Agreement shall be as
valid, binding, and effective as the original Transition Agreement.

IN WITNESS WHEREOF, the parties have executed this Executive Employment and
Transition Agreement as of the date first written above.

 

ACADIA PHARMACEUTICALS INC. By:   /s/ Glenn F. Baity Glenn F. Baity Executive
Vice President & General Counsel

EXECUTIVE:

/s/ Uli Hacksell

Uli Hacksell, Ph.D.

 

7